On Petition for a Rehearing.
Biddle, J.
It is strongly urged upon us that the assignment of causes in this record for a new trial is sufficient to raise the questions of law in this court. Dawson v. Coffman, 28 Ind. 220, and Bartholomew v. Langsdale, 35 Ind. 278, are cited in support of the petition. The causes in this case are assigned in the following words':
“ 3. That the court erred in reftising to give instructions asked by defendant.
“4. That the court erred in giving instructions to the jury on its own motion.” •
It will be perceived at once that these causes nowhere point out in what the error complained of consists; whether-it was in refusing instructions according to law, or giving instructions contrary to law, or giving them at an improper time, or refusing them at a proper time, or any other error which a court might commit in giving or refusing instructions to a jury. In both of the cases cited, the causes assigned were giving instructions “ contrary to law.”
In Dawson v. Coffman, each of the instructions was excepted to, and in Bartholomew v. Langsdale, the language of the cause assigned was as follows: “ That the instructions given by the court to the jury are erroneous, in this,” etc. We think this is equivalent to saying that all the instructions given, etc. In the present ease, there were four instructions asked by the appellee and given by the court, and eight given by the court *168on its own motion; and we cannot regard the language used in assigning the causes as fairly meaning that all the instructions in either series were erroneous, or that each one of either series was erroneous. A single error in either series would make the cause true, and that error is left for the court below to find somewhere within one or the other of the two series of charges, which come before this court in seven pages of badly written record.
Exceptions taken to all of a series of instructions, when the ruling of the court thereon is assigned as a cause for a new trial, will be sufficient to embrace each' of them; but when exceptions are taken to on'e or several of a series of instructions, and the ruling of the court thereon is assigned as a cause for a new trial, each should be designated by number, or its identity in some way clearly pointed out. Such a practice is no more than fair to the opposite party, and just to the court; and we think it is in accordance with the code.
The courts, already overburdened, ought not to be required to perform the labor which the parties should do for'themselves. They should inform the court clearly of what they complain; if they do not, it must be held as waived. The cases cited are not in point, and do not support the petition. Besides, the case of Waggoner v. Liston, 37 Ind. 357, decided since the cases cited by the appellants, and Elliott v. Woodward, 18 Ind. 183, Snodgrass v. Hunt, 15 Ind. 274, Barnard v. Graham, 14 Ind. 322, Medler v. Hiatt, 14 Ind. 405, and Robinson v. Hadley, 14 Ind. 417, neither of which has been overruled or modified, fully support the views taken in this opinion.
The petition for a rehearing is overruled.